                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       ORDER
                                             )
       vs.                                   )
                                             )
Bruce E. Johnson, et al.,                    )       Case No. 1:18-cv-040
                                             )
               Defendant.                    )


       On January 24, 2020, the United States filed a motion requesting, among other things, a sixty

day extension of the discovery and case management deadlines. The court GRANTS the United

States’ request for an extension of time (Doc. No. 28) and extends the discovery deadline until May

1, 2020.

       IT IS SO ORDERED.

       Dated this 5th day of February, 2020.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court
